Exhibit 99.2 SOLICITATION OF PROXIES IN CONNECTION WITH THE 2 FORWARD INDUSTRIES, INC. Solicitation on behalf of TERENCE BERNARD WISE · Definitive Proxy Statement · Letter to Shareholders dated December 11, 2014 · Shareholder Presentation If you have any questions, including questions on how to submit your proxy, or if you need additional copies of our proxy materials please contact: INNISFREE M&A INCORPORATED , 20TH FLOOR NEW YORK, NY 10022 Stockholders Call Toll-Free at:(888) 750-5834 Banks and Brokers Call Collect at:(212) 750-5833
